COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-034-CV
 
IN RE WILLIAM EMMANUEL                                                      RELATOR
GLENN HARTFIELD
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  The Tarrant County District
Clerk=s office
and Judge Mike Thomas of Criminal District Court Number Four have both informed
this court that they have not received relator=s Amotion
requesting to check out the trial records on loan.@  Accordingly, relator=s
petition for writ of mandamus is denied.
PER CURIAM
 
 
PANEL: 
DAUPHINOT, WALKER, and MCCOY, JJ.
 
DELIVERED: 
February 12, 2009




    [1]See
Tex. R. App. P. 47.4.